SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended November 30, 2001 Commission File Number:1-9852 CHASE CORPORATION (Exact name of registrant as specified in its charter) Massachusetts 11-1797126 (State or other jurisdiction of (I.R.S. Employer incorporation of organization) Identification No.) 26 Summer St. Bridgewater, Massachusetts 02324 (Address of principal executive offices) (Zip Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes X No Common Shares Outstanding as of December 31, 2001 4,047,317 Part 1: FINANCIAL INFORMATION CHASE CORPORATION CONSOLIDATED BALANCE SHEET ASSETS November 30 Aug 31 2001 2001 (UNAUDITED) (AUDITED) CURRENT ASSETS Cash and cash equivalents $82,904 $49,283 Trade receivables, less allowances for doubtful accounts of $370,760 and $264,946 respectively 11,015,432 12,081,284 Note receivable from related party 147,000 Inventories (Note B) Finished and in process 4,336,361 3,099,182 Raw Materials 6,153,802 5,859,553 10,490,163 8,958,735 Prepaid expenses & other curr assets 1,071,157 458,796 Deferred taxes 194,836 186,836 TOTAL CURRENT ASSETS 22,854,492 21,881,934 PROPERTY, PLANT AND EQUIPMENT Land and improvements 1,118,888 524,423 Buildings 7,105,909 4,642,781 Machinery & equipment 21,260,599 18,612,037 Construction in Process 604,592 387,953 30,089,988 24,167,194 Less allowance for depreciation 15,018,603 14,602,820 15,071,385 9,564,374 OTHER ASSETS Excess of cost over net assets of acquired businesses less amortization 8,344,022 8,340,523 Patents, agreements and trademarks less amortization 726,710 751,033 Cash surrender value of life insurance net 3,956,976 3,792,515 Deferred taxes 534,794 534,794 Investment in joint venture 1,335,981 1,179,243 Other 744,487 744,087 15,642,970 15,342,195 $53,568,847 $46,788,503 LIABILITIES AND STOCKHOLDERS' EQUITY Nov. 30, Aug 31, 2001 2001 (UNAUDITED) (AUDITED) CURRENT LIABILITIES Accounts payable $5,092,561 $5,261,112 Notes payable 1,710,974 1,763,184 Accrued expenses 2,498,997 2,194,545 Accrued pension expense-current 353,857 353,857 Income taxes 92,671 188,066 Current portion of L.T. debt 3,104,425 2,543,400 TOTAL CURRENT LIABILITIES 12,853,485 12,304,164 LONG-TERM DEBT, less current portion 8,568,111 3,562,793 Long-term deferred compensation obligation 737,088 737,088 ACCRUED PENSION EXPENSE 564,727 447,698 STOCKHOLDERS' EQUITY First Serial Preferred Stock, par value $1.00 a share authorized 100,000 shares; (issued-none) Common Stock. par value $.10 a share, Authorized 10,000,000 shares; issued and outstanding 5,134,389 shares at Nov. 30, 2001, and 5,094,389 shares at Aug. 31, 2001 respectively. 513,439 509,439 Additional paid-in capital 4,170,066 3,721,442 Treasury Stock, 1,088,584 and 1,088,584 Nov. 30, 2001, and Aug. 31, 2001, respectively (4,687,565) (4,687,565) Cum. G/(L) on currency translation (223,381) (213,002) Retained earnings 31,072,877 30,406,446 30,845,436 29,736,760 $53,568,847 $46,788,503 See accompanying notes to the consolidated financial statements and accountants' review report. CHASE CORPORATION STATEMENT OF CONSOLIDATED OPERATIONS (UNAUDITATED) Three Months Ended Nov. 30 Nov. 30 2001 2000 Sales $15,152,173 $17,784,472 Commissions and other income 201,111 141,453 Interest 2 44 15,353,286 17,925,969 Cost and Expenses Cost of products sold(Note B) 11,252,397 12,281,476 Sell, general and admin expenses 3,055,057 3,222,872 Bad debt expense 12,505 9,000 Interest expense 122,096 235,551 14,442,055 15,748,899 Income before income taxes and minority interest and participations 911,231 2,177,070 Income taxes 284,800 736,000 Income before minority interest and participations 626,431 1,441,070 Income from minority interest 40,000 60,000 NET INCOME $666,431 $1,501,070 Net income per share of Common Stock Basic $0.166 $0.376 Fully Diluted $0.163 $0.371 See accompanying notes to the consolidated financial statements and accountants' review report. CHASE CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (UNAUDITED) 3 MONTH ENDED NOVEMBER 30, 2, 2000 Cumm Common Stock Additional Effect of Total Shares Paid-In Treasury Stock Retained Currency Shareholders Issued Amount Capital Shares Amount Earnings Translation Equity Balance @ Aug 31, 2000 5,073,613 $507,361 $3,625,023 1,088,584 $(4,687,565) $25,964,349 $(180,073) $25,229,095 Curr.Translation adjmt (27,187) (27,187) Exer. of stock options 4,574 458 (458) Compensatory stock issuance 24,624 24,624 Net Income for 3 months 1,506,264 1,506,264 Balance @ Nov 30, 2000 5,078,187 507,819 3,649,189 1,088,584 (4,687,565) 27,470,613 (207,260) 26,732,796 Curr.Translation adjmt (5,742) (5,742) Exer. of stock options 16,202 1,620 (1,620) Compensatory stock issuance 73,873 73,873 Net Income for 9 months 4,367,096 4,367,096 Dividends paid in cash $.36 a share on common stock (1,431,263) (1,431,263) Balance @ Aug 31, 2001 5,094,389 509,439 3,721,442 1,088,584 (4,687,565) 30,406,446 (213,002) 29,736,760 Curr.Translation adjmt (10,379) (10,379) Treasury stock dividend Issue of 40,000 shares-Tapecoat 40,000 4,000 424,000 428,000 Compensatory stock issuance 24,624 24,624 Net income for 3 months 666,431 666,431 Balance @ Nov. 30, 2001 5,134,389 $513,439 $4,170,066 1,088,584 $(4,687,565) $31,072,877 $(223,381) $30,845,436 See accompanying notes to the consolidated financial statements and accountants' review report. CHASE CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Three Months Ended Nov. 30, 2001 Nov 30, 2000 CASH FLOWS FROM OPERATING ACTIVITIES Net Income $666,431 $1,501,070 Adjmts. to reconcile net income to net cash provided by operating activities: Income from joint venture (40,000) (60,000) Depreciation 415,783 340,416 Amortization 24,322 189,448 Provision for losses on accounts receivable 105,814 (17,843) Stock issued for compensation 24,624 24,624 Deferred taxes (8,000) 9,000 Change in assets and liabilities Proceeds from notes receivable 147,000 Trade receivables 960,039 660,329 Inventories (1,531,428) (1,253,739) Prepaid. expenses & other current assets (612,358) (164,758) Accounts payable (168,555) (45,111) Accrued expenses 421,481 101,838 Income taxes payable (95,395) 100,452 Deferred compensation 0 477 TOTAL ADJUSTMENTS (356,673) (114,867) NET CASH FROM OPERATIONS 309,758 1,386,203 CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures (5,505,173) (565,451) Investment in trusteed assets (400) (4,698) Purchase of cash surrender value (164,461) (117,491) Proceeds from note payable (52,210) (113,622) Investment in subsidiaries (3,500) (23,347) Cash paid for investments (116,738) (20,000) (5,842,482) (844,609) CASH FLOWS FROM FINANCING ACTIVITIES Increase in long-term debt 7,925,000 1,800,000 Payments of principal on debt (758,655) (407,760) Net borrowing under line-of-credit (1,600,000) (1,900,000) Reduction of cash paid for dividends 5,194 5,566,345 (502,566) NET CHANGE IN CASH 33,621 39,028 CASH AT BEGINNING OF PERIOD 49,283 65,289 CASH AT END OF PERIOD $82,904 $104,317 CASH PAID DURING PERIOD FOR: Income taxes $457,295 $345,016 Interest $122,096 $235,551 See accompanying notes to the consolidated financial statements and accountants' review report. CHASE CORPORATION SECURITIES AND EXCHANGE COMMISSION NOTES TO CONSOLIDATED FINANCIAL STATEMENT January 9, 2002 Note A - Basis of Presentation The accompanying unaudited Consolidated Financial Statements have been prepared in accordance with the instructions to Form 10-Q and all adjustments (consisting of nonrecurring accruals) have been made which are, in the opinion of Management, necessary to a fair statement of the results for the interim periods reported. The financial statements of Chase Corporation include the activities of its divisions and its foreign sales subsidiary. Note B - Inventories Certain divisions used estimated gross profit rates to determine the cost of goods sold. No significant adjustments have resulted from reconciling with the interim physical inventories as a result of using this method. Note C - Income per Share of Common Stock Income per share is based on the average number of shares and share equivalents outstanding during the period. The average number of shares outstanding used in determining basic per share results was 4,018,992 for the period of three months ended November 30, 2001. Earnings per share on a fully diluted basis were calculated on 4,095,734 common shares and share equivalents. Common share equivalents arise from the issuance of certain stock options. Note D - Acquisition of Assets Chase Corporation (the "Company") has purchased certain operating assets of the Tapecoat Division of TC Manufacturing, Inc. from TC Manufacturing, Inc. for cash and liabilities of eight million dollars ($8,000,000) (subject to certain adjustments) and 40,000 shares of Chase Corporation common stock. Note E - Change in Accounting Principles The Company adopted FAS 142 on September 1, 2001, the beginning of fiscal 2002. In connection with the adoption of FAS 142, the Company will perform a transitional goodwill impairment assessment. We have not yet determined the impact these standards will have on our operating results and financial position. Note F - Review by Independent Public Accountant The financial information included in this form has been reviewed by an independent public accountant in accordance with established professional standards and procedures. Based upon such review, no adjustments or additional disclosure were recommended. Letter from the independent public accountant is included as a part of this report. INDEPENDENT ACCOUNTANTS' REVIEW REPORT To the Board of Directors Chase Corporation Bridgewater, Massachusetts We have reviewed the consolidated balance sheet of Chase Corporation and Subsidiaries as of November 30, 2001 and the related consolidated statements of operations, stockholders equity, and cash flows for the periods of three months ended November 30, 2001 and November 30, 2000; in accordance with Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants. All information included in these financial statements is the representation of the management of Chase Corporation. A review of interim financial information consists principally of obtaining an understanding of the system for the preparation of interim financial information, applying analytical procedures to financial data, and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with U.S. generally accepted auditing standards, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying consolidated financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with U. S. generally accepted auditing standards, the consolidated balance sheet of Chase Corporation and Subsidiaries as of August 31, 2001, and the related statements of operations, stockholders' equity, and cash flows for the year then ended (not presented herein); and in our report dated November 7, 2001, we expressed an unqualified opinion on those financial statements.
